Title: To James Madison from William C. C. Claiborne, 12 June 1809
From: Claiborne, William C. C.
To: Madison, James


Sir,
New-Orleans June 12h. 1809
Your favour of the 24h April has been duly received. The Letter which you addressed to the Lady Abbess of the Ursulines, was immediately transmitted, and in a Note to me acknowledging its receipt, the Ab⟨bess⟩ expresses “the great pleasure, which the assurance of your protection, has afforded herself, & the Community,” and offers a prayer to Heaven, “for the prosperity of a Government, which extends to them the most ample security.[”]
At the request of the Mayor and Council of New-Orleans, I now have the honor to lay before you, certain Resolutions which they have unanimously adopted. The Compliment paid the Troops by the City Council is well merited; I can also, bear testimony to their orderly Conduct, and to their great respect for the Citizens and the Laws. With great respect & Esteem I am Dr Sir, Your Mo: obt sert
William C. C. Claiborne
 
[Enclosure]
City Council of New-Orleans.
Whereas the troops under the Command of General James Wilkinson, are about to leave this City to repair to their cantonments at the English turn;

It is declared by the City Council, that the greatest order and the best discipline have marked the conduct of the troops of the United States during their residence of Several months at New orleans; That the Officers and Soldiers manifested the greatest respect for the Citizens and the Civil authority; And that not a Single complaint against the Said troops has reached the Council;
Resolved that the Mayor be requested to transmit to his Excellency Wm. C. C. Claiborne, Governor of this Territory, a Copy of the present declaration, requesting his Excellency to forward the Same to the President of the United-states.
Resolved moreover that a Similar copy be transmitted by the Mayor to General Js. Wilkinson, assuring him of the esteem and acknowledgments of the Corporation of New orleans, and presenting to him their best Wishes for the health of himself; of the Officers and the brave troops under his command.
Signed: Charles Trudeau, President. By the President, Mce Bouriseoit, City Clerk.
Approved: New orleans, June 10, 1809. Signed: Jas. Mather, Mayor.

True Copy.
Jas. Mather Mayor
